DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. USPG Pub No.: US 2013/0266333 in view of Wakide USPG Pub No.: 2013/0114969.
Regarding Claim 1, Fujiwara teaches an image forming apparatus comprising: 
a fixing unit (figure 2, 109) including a heater (109c) and configured to fix a toner image, formed on a recording material, by heat of said heater; 
a bidirectional thyristor (TR1) configured to supply electric power from an AC power source (301) to said heater in a conduction state and configured to cut off supply of the electric power from the AC power source to said heater in a non-conduction state ([0040]-[0041] discusses the ON, or conduction state, and the OFF, or non-conduction state, which determines power delivery as shown in figures 3a-3C); 
a control unit (126) configured to output a control signal for controlling the conductive state or the non-conduction state of said bidirectional thyristor (seen in figures 2-3); and 
a DC voltage source (307) configured to supply electric power for conduction of said bidirectional thyristor by the control signal outputted from said control unit (seen in figure 2).
 Fujiwara is silent in explicitly disclosing wherein said control unit controls said heater in a predetermined control cycle on a one half-wave unit basis of an AC voltage of the AC power source, and wherein said control unit outputs a plurality of control signals in one half-wave of the AC voltage.
However, Wakide teaches wherein said control unit controls said heater in a predetermined control cycle on a one half-wave unit basis of an AC voltage of the AC power source (see figures 4), and wherein said control unit outputs a plurality of control signals in one half-wave of the AC voltage (see figure 5 in which the remote heat signal Sh outputs a plurality of control signals in one half-wave).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Fujiwara with those of Wakidein order to account for signal noise and avoid device failure (as stated in [0007]-[0009] of Wakide).
Regarding Claim 2, Wakide, as applied above, teaches an image forming apparatus according to Claim 1, wherein said control unit outputs the plurality of control signals at a timing depending on a frequency of the AC power source in said one half-wave of the AC voltage (see figure 5).
Regarding Claim 4, Fujiwara, as applied above, teaches an image forming apparatus according to Claim 1, further comprising a zero-cross detecting unit configured to detect a zero-cross point of the AC voltage, wherein said control unit outputs the plurality of control signals on the basis of a detection result of said zero-cross detecting unit (figure 2, 308 which feeds back into 309).
Regarding Claim 9, Fujiwara, as applied above, teaches an image forming apparatus according to Claim 1, wherein said fixing unit includes a cylindrical film (109a) and a pressing roller (109b) contacting an outer peripheral surface of said film (seen in figure 1B), wherein said heater is provided in an inside space of said film (seen in figure 1B), and wherein the recording material is heated while being nipped and fed in a fixing nip formed by said heater and said pressing roller via said film (see figure 1B).


Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852